Citation Nr: 0115602	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to payment of burial expenses.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty training from September 
1959 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karras v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran died in January 2000.  At the time of his death, 
he was not service connected for any disability nor was he in 
receipt of VA pension benefits; however, a claim was pending 
to reopen a claim for entitlement to service connection for 
left leg/knee disability based on the submission of new and 
material evidence.  

The appellant, widow of the veteran, filed an informal claim 
for accrued benefits in March 2000.  In April 2000, she filed 
claims for burial benefits, a formal claim for accrued 
benefits, dependency and indemnity compensation, and for 
entitlement to benefits under 38 U.S.C.A. § 3500 (Chapter 35, 
Dependents' Educational Assistance) (West 1991).  

In early May 2000, the RO denied her claim for burial 
benefits and informed her of the denial.  She filed a Notice 
of Disagreement to the denial in late May 2000.  

In July 2000, the RO notified her that her application for 
service-connected death benefits was incomplete.  In August 
2000, the RO denied her claim for entitlement to accrued 
benefits for purposes of new and material evidence to reopen 
a claim for service connection for left knee condition; 
service connection for the cause of the veteran's death (on 
the basis that the claim was not well grounded), and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. § 3500.  She was notified of the decision in 
September 2000.  

In early October 2000, the appellant filed a substantive 
appeal on the issue of entitlement to burial benefits and, in 
the same application, stated her disagreement with the RO's 
August 2000 denial of service-connected death benefits.  The 
Board construes this statement as a Notice of Disagreement on 
the issue of service-connection for death benefits, to 
include the issues of entitlement to accrued benefits and VA 
benefits under the provisions of 38 U.S.C.A. § 3500.  See 
Gallegos v. Goober, 14 Vet. App. 50, 53 (2000).  The 
appellant, however, has not been issued a Statement of the 
Case on this issue.  In such situations, the United States 
Court of Appeals for Veterans Claims has held that the Board 
should remand the matter to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).  
As for the issue at hand, payment of burial expenses is 
authorized if the veteran died as a result of a service-
connected disability or disabilities.  38 U.S.C.A. § 2307; 38 
C.F.R. § 3.1600 (2000).  In as much as the appellant is due a 
Statement of the Case on the denial of the cause of the 
veteran's death, accrued benefits and VA benefits under the 
provisions of 38 U.S.C.A. § 3500, those issues are still 
being adjudicated.  If, on the other hand, a veteran's death 
is not service-connected, burial benefits are authorized if 
certain criteria are met, to include, in the case of a 
reopened claim, there is sufficient prima facie evidence of 
record on the date of the veteran's death to indicate that 
the deceased would have been entitled to compensation or 
pension prior to the date of death.  Further, if the VA 
determines that additional evidence is need to confirm that 
the deceased would have been entitled prior to death, it 
shall be submitted within one year from the date of request 
to the allowance claimant for submission of the confirming 
evidence.  If the VA does not receive the confirming evidence 
within one year from the date of request, the burial 
allowance claim shall be disallowed.  See 38 U.S.C.A. 
§§ 2302, 2307 (West 1991); 38 C.F.R. § 3.1600(a)(b).  In a 
letter dated in February 2001, the RO requested additional 
evidence from the appellant.  

The Board notes that before an appellate decision can be made 
on the appellant's claim for VA burial benefits, the 
inextricably intertwined claims mentioned above, which are 
being adjudicated at the RO and are not currently in 
appellate status, first must be resolved.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, the record shows that the RO, in a 
February 2001 letter, informed the appellant of the VCAA and 
that the denial of service connection benefits would be 
reviewed in light of the change of the law, and advised her 
of the elements necessary to support her claims.  At this 
time, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision before the 
appellant has had an opportunity to respond to the RO's 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:  

1.  The RO should initially re-examine 
the appellant's claims for dependency and 
indemnity compensation, accrued benefits, 
and VA benefits under the provisions of 
38 U.S.C.A. § 3500, inasmuch as those 
issues are inextricably intertwined with 
the issue of entitlement to payment of 
burial expenses, and determine whether 
additional development or review is 
warranted under the VCAA.  If no 
additional action is required, or when it 
is completed, the RO is to provide the 
appellant and her representative a 
Statement of the Case (with an 
appropriate period of time to respond) 
pertaining to those issues in accordance 
with 38 C.F.R. § 19.29 (2000), unless 
those matters are resolved by granting 
the benefits sought, or by the 
appellant's withdrawal of her Notice of 
Disagreement.  See 38 C.F.R. § 19.26 
(2000); see also Manlincon, 12 Vet. App. 
at 240-41.  If, and only if, a timely 
substantive appeal is received should 
those matters thereafter be returned to 
the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2000).  

2.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) on the above-mentioned 
issues in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 pertaining not only 
to the above-mentioned issues but also to 
the issue currently on appeal, namely, 
entitlement to payment of burial expenses 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the claim for VA burial 
expenses in light of all evidence of 
record and all pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

5.  If the benefits sought by the 
appellant continue to be denied, she and 
her representative should be provided with 
a Supplemental Statement of the Case, 
which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue of entitlement to 
burial expenses.  The requisite period of 
time should be allowed for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

